COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-142-CV





CURTIS BERRY	APPELLANT



V.



DR. C. G. MUDALIAR, M.D. & STAFF	APPELLEES



------------



FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY



------------





MEMORANDUM OPINION
(footnote: 1)


------------

On April 7, 2008, appellant Curtis Berry filed a notice of appeal from a summary judgment rendered against him on December 6, 2007.  Berry filed a motion for new trial on April 7, 2008; the motion for new trial, however, was due on January 7, 2008.  
See 
Tex. R. Civ. P. 
329b(a
).  
Accordingly, the notice of appeal was not timely filed.  
See 
Tex. R. App. P
. 26.1(a).  

On April 8, 2008, this court informed Berry of its concern that it did not have jurisdiction over the appeal due to the untimely filing of the notice of appeal and requested that a response showing grounds for continuing the appeal be filed on or before April 18, 2008, or the appeal might be dismissed for want of jurisdiction.  Berry failed to file a response as requested.  We dismiss for want of jurisdiction.  
See
 
Tex. R. App. 
P. 42.3(a), 44.3.



PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  May 29, 2008	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.